Exhibit 10.1

 

EXECUTION COPY

 

UNI-PIXEL, INC.

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of September
28, 2007, and is by and between UNI-PIXEL, INC., a Delaware corporation, with
its principal office at 8708 Technology Forest Place, Suite 100, The Woodlands,
Texas 77381 (the “Company”), and Merrill Lynch Pierce, Fenner & Smith
Incorporated, a Delaware corporation (the “Purchaser”).

 

WHEREAS the Company desires to issue and sell to the Purchaser, and the
Purchaser desires to purchase from the Company, in aggregate, (a) 892,858
authorized but unissued shares of the Company’s Series C Preferred Stock, par
value $0.001 per share (the “Series C Preferred Stock”), and (b) Warrants (as
defined below) to purchase, in aggregate, up to 3,214,289 shares of the
Company’s common stock, par value $0.001 (the “Common Stock”), for an aggregate
purchase price of $10,000,009.60, all upon the terms and subject to the
conditions set forth in this Agreement; and

 

WHEREAS, at the Closing (as defined below), the Company and the Purchaser shall
enter into that certain Investor’s Rights Agreement, dated as of the Closing, in
the form attached hereto as Exhibit A (the “Investor’s Rights Agreement”).

 

NOW THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants herein contained, the parties hereto agree as follows:

 

1.                                       Definitions. As used in this Agreement,
the following terms shall have the following respective meanings:

 

“Affiliate” of any Person means any other Person that, directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person, as such terms are used and construed under
Rule 144 (as defined below).

 

“Board” means the Board of Directors of the Company.

 

“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the States of
New York or Texas are authorized or required by law or other governmental action
to close.

 

“Certificate of Designations” means the Certificate of Designations of the
Series C Preferred Stock adopted by the Board and filed on or before the Closing
(as defined below) by the Company with the Secretary of State of the State of
Delaware in accordance with Delaware law, establishing the rights, preferences
and privileges of the Series C Preferred Stock, in the form attached hereto as
Exhibit B.

 

“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Shares pursuant to the terms of the Certificate of Designations.

 

“Disclosure Schedule” has the meaning set forth in Section 3.

 

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and all of
the rules and regulations promulgated thereunder.

 

“Financial Statements” has the meaning set forth in Section 3.7.



                                                                                               
“Financial Statement Date” means the date of the most recent audited financial
statements of the Company, which date is December 31, 2006.

 

“Intellectual Property” means all rights and interests in and to all inventions,
invention disclosures, patents, patent applications, trademarks, trademark
applications, service marks, tradenames, copyrights, confidential or proprietary
information, trade secrets, licenses, domain names, mask works, information and
proprietary rights and processes as are material to the conduct of the business
of the Company and the Subsidiaries, taken as a whole, whether now conducted or
proposed to be conducted.

 

“Knowledge” (whether or not capitalized) including the phrase “to the Company’s
knowledge” includes (a) actual knowledge of the Person, including the actual
knowledge of any of the officers or directors of the Company or any of the
Subsidiaries, and (b) that knowledge which a prudent businessperson could have
obtained in the management of his business after making due inquiry, and after
exercising due diligence, with respect thereto.

 

“Material Adverse Effect” means any event, occurrence or development that has
had, or that could reasonably be expected to have, individually or in the
aggregate with other events, occurrences or developments, a material adverse
effect on the assets, liabilities (contingent or otherwise), business, affairs,
operations, prospects or condition (financial or otherwise) of the Company and
its Subsidiaries, taken as a whole; provided, however, that any change resulting
from (a) general economic conditions or industry conditions that do not
disproportionately affect the Company or its Subsidiaries, (b) the announcement
of the transactions contemplated by this Agreement and the performance by the
parties of their obligations under this Agreement, (c) any change in law, or (d)
any action permitted by this Agreement, shall not constitute a Material Adverse
Effect.

 

“Person” (whether or not capitalized) means an individual, entity, partnership,
limited liability company, corporation, association, trust, joint venture,
unincorporated organization, and any government, governmental department or
agency or political subdivision thereof.

 

“Rule 144” means Rule 144 promulgated under the Securities Act and any successor
or substitute rule, law or provision.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and all of the
rules and regulations promulgated thereunder.

 

“Shares” means the shares of Series C Preferred Stock issued and sold by the

 

2

--------------------------------------------------------------------------------


 

Company to the Purchaser hereunder.

 

“Share Price” means $11.20 per Share.

 

“Subsidiaries” means the subsidiaries of the Company listed in Schedule 2-3.17
to the Disclosure Schedule.

 

“Transaction Documents” means, collectively, the Investor’s Rights Agreement,
the Certificate of Designations and the Warrant, including all Schedules and
Exhibits thereto and all certificates, opinions and other documents delivered in
connection therewith.

 

“Warrants” means the warrants to purchase up to in aggregate 3,214,289 shares of
Common Stock for a purchase price of $1.40 per share, dated as of the Closing
Date, issued by the Company to the Purchaser pursuant hereto, in substantially
the form attached hereto as Exhibit C.

 

“Warrant Shares” means the shares of Common Stock issued or issuable upon the
exercise of the Warrants.

 

2.                                       Purchase and Sale of Shares and
Warrants.

 

2.1                                 Filing of Certificate of Designations. The
Company shall adopt and file with the Secretary of State of the State of
Delaware, on or before the Closing, the Certificate of Designations.

 

2.2                                 Purchase and Sale of Shares. Subject to and
upon the terms and conditions set forth in this Agreement, the Company agrees to
issue and sell to the Purchaser, and the Purchaser hereby agrees to purchase
from the Company, at the Closing, 892,858 Shares, at the Share Price.

 

2.3                                 Issuance of Warrants. Subject to and upon
the terms and conditions set forth in this Agreement, the Company agrees to
issue to the Purchaser at the Closing, for no further cash consideration, a
Warrant to purchase 3,214,289 Warrant Shares.

 

2.4                                 Closing. The closing of the purchase and
sale of the Shares and Warrants (the “Closing”) shall take place at 10:00 am
(Central Time) at the offices of Skadden, Arps, Slate, Meagher & Flom LLP, 1000
Louisiana, Suite 6800, Houston, Texas 77002, on September 28, 2007, the date
hereof, or on such other date and at such time as may be agreed upon between the
Purchaser and the Company (the “Closing Date”). At the Closing, the Company
shall deliver to the Purchaser (i) a single stock certificate (or more, if
reasonably requested by the Purchaser), registered in the name of the Purchaser,
representing the number of Shares purchased by the Purchaser as described in
Section 2.2 hereof and (ii) a Warrant in the name of the Purchaser for the
number of Warrant Shares as described in Section 2.3 hereof, against payment by
or on behalf of the Purchaser of the aggregate purchase price by wire transfer
of immediately available funds to such account as the Company shall designate in
writing.

 

3.                                       Representations and Warranties of the
Company. The Company hereby

 

3

--------------------------------------------------------------------------------


 

represents and warrants to the Purchaser, as of the date hereof and except as
set forth on the disclosure schedule attached hereto as Schedule 2 (the
“Disclosure Schedule”), as follows:

 

3.1                                 Incorporation. Each of the Company and the
Subsidiaries is a corporation or other entity duly organized, validly existing
and in good standing under the laws of the State of Delaware (or such other
applicable jurisdiction of incorporation or formation as is indicated in
Schedule 2-3.1 to the Disclosure Schedule), and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or the character of the property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not result in a Material Adverse Effect.
Each of the Company and the Subsidiaries has all requisite corporate power and
authority to carry on its business as now conducted and to carry out the
transactions contemplated hereby. Neither the Company nor any of the
Subsidiaries is in violation of any of the provisions of its Certificate of
Incorporation or By-laws (or other charter or governing document).

 

3.2                                 Capitalization. After giving effect to the
Closing, the authorized capital stock of the Company shall consist of:

 

(a)                                  Common Stock. 100,000,000 shares of Common
Stock, of which (i) 18,758,056 shares are duly issued and outstanding as of the
Closing Date, (ii) 4,637,500 shares are reserved for issuance upon exercise of
outstanding options as of the Closing Date, (iii) 3,908,971 shares are reserved
for issuance upon conversion of the Corporation’s Series A Preferred Stock, par
value $0.001 plus applicable accrued dividends (the “Series A Preferred Stock”),
16,000,000 shares are reserved for issuance upon conversion of the Corporation’s
Series B Preferred Stock, par value $0.001 plus applicable accrued dividends
(the “Series B Preferred Stock”) and (iv) 10,632,179 shares are reserved for
issuance upon exercise of currently outstanding warrants to purchase shares of
the Common Stock.

 

(b)                                 Preferred Stock. 10,000,000 shares of
preferred stock, par value $0.001 per share (the “Preferred Stock”), of which
(i) 4,500,000 shares are duly authorized and designated as Series A Preferred
Stock as of the Closing Date, (ii) 3,200,000 shares have been designated as
Series B Preferred Stock as of the Closing Date, (iii) 892,898 shares have been
designated as Series C Preferred Stock to be issued pursuant to this Agreement,
and (iv) no other shares are outstanding or authorized and reserved for issuance
as of the Closing Date. The rights, preferences and privileges of the Series C
Preferred Stock are as stated in the Certificate of Designations and as
otherwise provided by the Delaware General Corporation Law. The rights,
preferences and privileges of the Series A Preferred Stock are as stated in the
Certificate of Designations of the Series A Preferred Stock adopted by the Board
and filed by the Company with the Secretary of State of the State of Delaware on
December 9, 2004, in accordance with Delaware law, and as otherwise provided by
the Delaware General Corporation Law. The rights, preferences and privileges of
the Series B Preferred Stock are as stated in the Certificate of Designations of
the Series B Preferred Stock adopted by the Board and filed by the Company with
the Secretary of State of the State of Delaware on February 13, 2007, in
accordance with Delaware law, and as otherwise provided by the Delaware General
Corporation Law.

 

(c)                                  All shares of the Company’s issued and
outstanding capital stock have been duly authorized, are validly issued and
outstanding, and are fully paid and

 

4

--------------------------------------------------------------------------------


 

nonassessable.

 

(d)                                 Except for (i) the conversion privileges of
the Series C Preferred Stock to be issued pursuant to this Agreement and the
conversion privileges of the Series B Preferred Stock and the Series A Preferred
Stock, (ii) the Warrants and (iii) as set forth in Schedule 2-3.2(d) to the
Disclosure Schedule, there are no existing options, warrants, calls, preemptive
(or similar) rights, subscriptions or other rights, agreements, arrangements or
commitments of any character obligating the Company to issue, transfer or sell,
or cause to be issued, transferred or sold, any shares of the capital stock of
the Company or other equity interests in the Company or any securities or
instruments convertible into or exchangeable or exercisable for such shares of
capital stock or other equity interests, and there are no outstanding rights,
agreements, arrangements or commitments of any character obligating the Company
to repurchase, redeem or otherwise acquire any shares of its capital stock or
other equity interests. The issuance and sale of the Shares and the Warrants and
the issuance of Conversion Shares and Warrant Shares pursuant to the terms of
the Series C Preferred Stock and the Warrants, respectively, will not obligate
the Company to issue or sell, pursuant to any preemptive right or otherwise,
shares of Common Stock or other securities to any Person (other than pursuant to
the terms of the Series C Preferred Stock and the Warrants) and, except as set
forth in Schedule 2-3.2(d), will not result in a right of any holder of capital
stock or other securities of the Company to adjust the exercise, conversion,
exchange or reset price under such securities.

 

(e)                                  The current “Conversion Price” for the
Series A Preferred Stock is $1.32. The current “Conversion Price” for the Series
B Preferred Stock is $1.40.

 

3.3                                 Registration Rights. Except as set forth in
Schedule 2-3.3 to the Disclosure Schedule and in the Investor’s Rights
Agreement, the Company has not granted or agreed to grant to any Person any
right (including shelf, “piggy-back” and demand registration rights) to have any
capital stock or other securities of the Company registered with the SEC or any
other government authority.

 

3.4                                 Authorization. All corporate action on the
part of the Company, its officers and its directors necessary for the
authorization, execution, delivery and performance of this Agreement and the
Transaction Documents and the consummation of the transactions contemplated
herein and therein, has been taken. When executed and delivered by the Company,
each of this Agreement and the Transaction Documents shall constitute a legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as such may be limited by bankruptcy,
insolvency, reorganization or other laws affecting creditors’ rights generally
and by general equitable principles. The Company has all requisite corporate
power and authority to enter into this Agreement and the Transaction Documents
and to carry out and perform its obligations under their respective terms.

 

3.5                                 Valid Issuance of the Shares. The Shares,
the Conversion Shares, the Warrants and the Warrant Shares have been duly
authorized, and the Shares, the Conversion Shares and the Warrant Shares, upon
issuance pursuant to the terms hereof, of the Series C Preferred Stock and of
the Warrants, respectively, will be validly issued, fully paid and nonassessable
and not subject to any encumbrances, preemptive rights or any other similar
contractual rights of the stockholders of the Company or any other Person (other
than pursuant to

 

5

--------------------------------------------------------------------------------


 

the Transaction Documents). Assuming the accuracy of the representations of the
Purchaser in Section 4 hereof, and subject to the filings described in Section
3.8 hereof, the Shares, Conversion Shares, Warrants, and Warrant Shares will be
issued in compliance with all applicable federal and state securities laws. The
Company has reserved from its duly authorized capital stock the number of shares
of Common Stock issuable upon conversion in full of the Shares and exercise in
full of the Warrants.

 

3.6                                 SEC Documents. The Company has furnished to
the Purchaser true and complete copies of the Company’s Annual Report on Form
10-KSB for the year ended December 31, 2006, the Company’s quarterly Reports on
Form 10-QSB for the quarterly periods ended March 31, 2007 and June 30, 2007
(the “SEC Documents”). As of their respective filing dates, each of the SEC
Documents complied in all material respects with the requirements of the
Exchange Act, and none of the SEC Documents contained any untrue statement of a
material fact or omitted to state material fact required to be stated therein or
necessary in order to make the statement made therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Documents comply in all material
respects with applicable accounting requirements and the rules and regulations
of the SEC with respect thereto in effect at the time of filing. All material
agreements to which the Company is a party or to which the property or assets of
the Company are subject are included as part of or specifically identified in
the SEC Documents to the extent required by the rules and regulations of the SEC
as in effect at the time of filing. The Company has prepared and filed, on a
timely basis, with the SEC all filings and reports required by the Securities
Act and the Exchange Act.

 

3.7                                 Financial Statements. Except as set forth in
Schedule 2-3.7 to the Disclosure Schedule, the financial statements and
supporting schedules included in the SEC Documents and in any of the Company’s
registration statements filed with the SEC or other of the Company’s reports
filed with the SEC pursuant to Section 13 of the Exchange Act (collectively, the
“Financial Statements”), are complete and correct in all material respects and
present fairly the consolidated financial position of the Company and its
Subsidiaries as of the dates specified and the consolidated results of their
operations and cash flows for the periods specified, in each case, in conformity
with generally accepted accounting principles and applied on a consistent basis
during the periods involved, except as indicated therein or in the notes
thereto.

 

3.8                                 Consents. Except for (a) the filing and
effectiveness of any registration statement required to be filed by the Company
under the Securities Act pursuant to the terms of the Investor’s Rights
Agreement and (b) a Form D filing and any required state “blue sky” law filings
in connection with the transactions contemplated hereunder or under the
Transaction Documents, all consents, approvals, orders and authorizations
required on the part of the Company in connection with the execution or delivery
of, or the performance of the obligations under, this Agreement and the
Transaction Documents, and the consummation of the transactions contemplated
herein and therein, have been obtained and will be effective as of the date
hereof. Except as set forth in Schedule 2-3.8 to the Disclosure Schedule, the
execution and delivery by the Company of this Agreement and the Transaction
Documents, the consummation of the transactions contemplated herein and therein,
and the issuance of the Shares, the Conversion Shares, the Warrants and the
Warrant Shares, do not require the consent or approval of the

 

6

--------------------------------------------------------------------------------


 

stockholders of, or any lender to, the Company, or any other Person.

 

3.9                                 No Conflict; Compliance with Laws.

 

(a)                                  The execution, delivery and performance by
the Company of this Agreement and the Transaction Documents, and the
consummation of the transactions contemplated hereby and thereby, including the
issuance of the Shares, the Conversion Shares, the Warrants and the Warrant
Shares, do not and will not (i) conflict with or violate any provision of the
Certificate of Incorporation (or other charter documents) or By-laws of the
Company or any of the Subsidiaries, (ii) breach, conflict with or result in any
violation of or default (or an event that with notice or lapse of time or both
would become a default) under, or give rise to a right of termination,
amendment, acceleration or cancellation (with or without notice or lapse of
time, or both) of any obligation, contract, commitment, lease, agreement,
mortgage, note, bond, indenture or other instrument or obligation to which the
Company or any of the Subsidiaries is a party or by which they or any of their
properties or assets are bound, except such as does not constitute a Material
Adverse Effect, or (iii) result in a violation of any statute, law, rule,
regulation, order, ordinance or restriction applicable to the Company, the
Subsidiaries or any of their properties or assets, or any judgment, writ,
injunction or decree of any court, judicial or quasi-judicial tribunal
applicable to the Company, the Subsidiaries or any of their properties or
assets, except such as does not constitute a Material Adverse Effect.

 

(b)                                 None of the Company and the Subsidiaries (i)
is in default under or in violation of (and no event has occurred that has not
been waived that, with notice or lapse of time or both, would result in a
default by the Company or any of the Subsidiaries), nor has the Company or any
of the Subsidiaries received written notice of a claim that it is in default
under or that it is in violation of, any indenture, loan or credit agreement or
any other agreement or instrument to which it is a party or by which it or any
of its properties or assets is bound (whether or not such default or violation
has been waived) or (ii) is in violation of any statute, rule or regulation of
any governmental authority, including, without limitation, all foreign, federal,
state and local laws relating to taxes, environmental protection, occupational
health and safety, product quality and safety, communications and employment and
labor matters, except in each case such as does not constitute a Material
Adverse Effect.

 

3.10                           Brokers or Finders. Neither the Company nor any
of the Subsidiaries has dealt with any broker or finder in connection with the
transactions contemplated by this Agreement or the Transaction Documents, and
except as set forth in Schedule 2-3.10 to the Disclosure Schedule, none of the
Company and the Subsidiaries has incurred, or shall incur, directly or
indirectly, any liability for any brokerage or finders’ fees or agents’
commissions or any similar charges in connection with this Agreement or the
Transaction Documents, or any transaction contemplated hereby or thereby.

 

3.11                           Absence of Litigation. Except as set forth in
Schedule 2-3.11 to the Disclosure Schedule, there are no pending or, to the
Company’s knowledge, threatened actions, suits, claims, proceedings or
investigations against or involving the Company or any of the Subsidiaries,
which if adversely decided, would cause a Material Adverse Effect.

 

3.12                           No Undisclosed Liabilities; Indebtedness. Except
as set forth in Schedule 2-3.12,

 

7

--------------------------------------------------------------------------------


 

since the Financial Statement Date, the Company and the Subsidiaries have
incurred no liabilities or obligations, whether known or unknown, asserted or
unasserted, fixed or contingent, accrued or unaccrued, matured or unmatured,
liquidated or unliquidated, or otherwise, other than liabilities and obligations
that arose in the ordinary course of business and do not constitute a Material
Adverse Effect. Except for indebtedness reflected in the Company’s Financial
Statements and as set forth in Schedule 2-3.12 to the Disclosure Schedule, the
Company has no indebtedness outstanding, fixed or contingent, as of the date
hereof. The Company is not in default with respect to any outstanding
indebtedness or any instrument relating thereto.

 

3.13                           Contracts. Except as set forth in Schedule
2-3.13, none of the Company and the Subsidiaries are a party to any written or
oral executory contract or commitment not made in the ordinary course of
business and, whether or not made in the ordinary course of business, none of
the Company and the Subsidiaries are a party to any written or oral executory
(i) contract or commitment with any labor union, (ii) contract or commitment for
the future purchase of fixed assets, materials, supplies, or equipment involving
an amount in excess of $25,000, (iii) contract of commitment for the employment
of any executive officer or any contract with any other individual for
employment, consulting or other services involving an amount in excess of
$75,000 per year, (iv) bonus, pension, profit-sharing, retirement, stock
purchase, stock option, or extraordinary hospitalization, medical insurance or
similar plan, contract or understanding in effect with respect to employees or
any of them or the employees of others, (v) agreements, indentures or
commitments relating to the borrowing of money or to the mortgaging, pledging or
otherwise placing of a lien on any assets of the Company or a Subsidiary, (vi)
guaranty of any obligation for borrowed money or otherwise, (vii) lease or
agreement under which the Company or a Subsidiary is the lessee of any material
property, real or personal, or is the lessor of or permits any third party to
hold or operate, any material property, real or personal, owned or controlled by
the Company or a Subsidiary, (viii) agreement or other commitment for capital
expenditures in excess of $25,000 in the aggregate, (ix) contract or agreement
under which the Company or a Subsidiary is obligated to pay any broker’s fees,
finder’s fees or any such similar fees to any third party, (x) contract,
agreement or commitment under which the Company or a Subsidiary has issued, or
may become obligated to issue, any shares of capital stock of the Company or a
Subsidiary, or any warrants, options, convertible securities or other
commitments pursuant to which the Company or a Subsidiary is or may become
obligated to issue any shares of its capital stock, or (xi) any other contract,
agreement, arrangement or understanding which is material to the business of the
Company and the Subsidiaries, taken as a whole (collectively (i) through (xi),
“Material Contracts”). The Company has furnished to counsel for the Purchaser
true and correct copies of the Material Contracts. All Material Contracts are
legal, valid, binding and in full force and effect and are enforceable by the
Company and the relevant Subsidiaries in accordance with their respective terms,
except as such may be limited by bankruptcy, insolvency, reorganization or other
laws affecting creditors’ rights generally and by general equitable principles.

 

3.14                           Title to Assets. Each of the Company and the
Subsidiaries has good and marketable title to all real and personal property
owned by it that is material to the business of the Company and the
Subsidiaries, in each case, free and clear of all liens and encumbrances, except
those, if any, incurred in the ordinary course of business consistent with past
practice.

 

3.15                           Labor Relations. No labor or employment dispute
exists or, to the

 

8

--------------------------------------------------------------------------------


 

knowledge of the Company, is imminent or threatened, with respect to any of the
employees or consultants of the Company or a Subsidiary that constitutes or will
constitute a Material Adverse Effect.

 

3.16                           Intellectual Property.

 

(a)                                  The Company or a Subsidiary is the sole and
exclusive owner of, or has the exclusive right to use, all Intellectual Property
used or contemplated for use in the conduct of the Company’s business, including
without limitation, the Intellectual Property identified in Schedule
2-3.16(a)(1). All Intellectual Property identified in Schedule 2-3.16(a)(1) was
conceived, developed, reduced to practice or otherwise made by or for the
Company or a Subsidiary by the current or former employees, consultants or
independent contractors of the Company or a Subsidiary, or its
predecessors-in-interest (each of whom has validly assigned or is obligated to
assign all of his or her right, title and interest therein in writing to the
Company or a Subsidiary) or was purchased and is owned or licensed by the
Company or a Subsidiary, or its predecessors-in-interest, free and clear of
claims and rights of any other Person. Except as set forth in Schedule
2-3.16(a)(2) to the Disclosure Schedule, there are no outstanding options,
licenses, agreements, claims, encumbrances or shared ownership of interests of
any kind relating to any Intellectual Property owned, licensed, conceived,
developed, reduced to practice or otherwise made by or for the Company or its
Subsidiaries, including without limitation the Intellectual Property identified
in Schedule 2-3.16(a)(1). Each of the Company and the Subsidiaries has taken all
commercially reasonable steps to establish and preserve its ownership, and all
rights in, any Intellectual Property owned, licensed, conceived, developed,
reduced to practice or otherwise made by or for the Company or its Subsidiaries,
including without limitation the Intellectual Property listed in Schedule
2-3.16(a)(1). All necessary registration, maintenance and renewal fees for the
Intellectual Property listed in Schedule 2-3.16(a)(1) are currently satisfied.
All assignments, security agreements, certifications or other relevant documents
and/or agreements that may affect any rights or interests of the Intellectual
Property identified in Schedule 2-3.16(a)(1) have been properly filed with the
relevant patent, copyright, trademark or other authority in the United States or
relevant foreign jurisdiction.

 

(b)                                 To the Company’s knowledge, there have been
no claims made against the Company or any of the Subsidiaries asserting the
invalidity, abuse, misuse or unenforceability of any of the Company’s
Intellectual Property or interference of the Company’s Intellectual Property
with the rights of others and, to the Company’s knowledge, there are no
reasonable grounds for any such claims. To the Company’s knowledge, no Person
affiliated with the Company or the Subsidiaries has wrongfully acquired,
exploited, employed, disclosed, converted, misappropriated or used any trade
secrets or any confidential information or documentation proprietary to any
former employer or any other person, and no person affiliated with the Company
or the Subsidiaries has violated any confidential relationship which such person
may have had with any third party. To the Company’s knowledge, there have been
no claims made against the Company or its Subsidiaries, or against any activity,
product, service or offering of the Company or its Subsidiaries, for any
infringement, misuse, misappropriation, conversion or violation of any
Intellectual Property rights of any third party, and, to the Company’s
knowledge, there are no reasonable grounds for any such claims. To the Company’s
knowledge, none of its planned activities, products, services or offerings will
infringe, misuse,

 

9

--------------------------------------------------------------------------------


 

misappropriate, convert or in any way violate any Intellectual Property rights
of any third party, and, to the Company’s knowledge, there would be no
reasonable grounds for any such claim.

 

(c)                                  Except as set forth in Schedule 2-3.16(c),
to the Company’s knowledge, no third party has infringed, misused,
misappropriated, converted or violated any of the Company’s Intellectual
Property.

 

(d)                                 Except as set forth in Schedule 2-3.16(d) to
the Disclosure Schedule, no royalties, honorariums or fees are or will be
payable by the Company or any of the Subsidiaries to other Persons by reason of
the ownership or use by the Company (or by reason of any other relationship with
other Persons, contractual or otherwise) of the Intellectual Property or by
reason of the conduct of its normal business activities or marketing or sale of
any of its existing or planned products, services or activities.

 

3.17                           Subsidiaries; Joint Ventures. Except for the
Subsidiaries listed in Schedule 2-3.17 to the Disclosure Schedule, the Company
has no subsidiaries and (i) does not hold equity interests, directly or
indirectly, in any other Person or have any obligations to acquire equity
interests in any other Person, and (ii) is not a participant in any joint
venture, partnership, or similar arrangement material to the business of the
Company and the Subsidiaries.

 

3.18                           Taxes. The Company and each of the Subsidiaries
has filed (or has had filed on its behalf), will timely file or will cause to be
timely filed, or has timely filed for an extension of the time to file, all
material Tax Returns (as defined below) required by applicable law to be filed
by it or them prior to or as of the date hereof, and such Tax Returns are, or
will be at the time of filing, true, correct and complete in all material
respects. Each of the Company and the Subsidiaries has paid (or has had paid on
its behalf) or, where payment is not yet due, has established (or has had
established on its behalf and for its sole benefit and recourse) or will
establish or cause to be established in accordance with United States generally
accepted accounting principles on or before the date hereof an adequate accrual
for the payment of, all material Taxes (as defined below) due with respect to
any period ending prior to or as of the date hereof. “Taxes” shall mean any and
all taxes, charges, fees, levies or other assessments, including income, gross
receipts, excise, real or personal property, sales, withholding, social
security, retirement, unemployment, occupation, use, goods and services,
license, value added, capital, net worth, payroll, profits, franchise, transfer
and recording taxes, fees and charges, and any other taxes, assessment or
similar charges imposed by the Internal Revenue Service or any taxing authority
(whether state, county, local or foreign) (each, a “Taxing Authority”),
including any interest, fines, penalties or additional amounts attributable to
or imposed upon any such taxes or other assessments. “Tax Return” shall mean any
report, return, document, declaration or other information or filing required to
be supplied to any Taxing Authority, including information returns, any
documents with respect to accompanying payments of estimated Taxes, or with
respect to or accompanying requests for extensions of time in which to file any
such return, report, document, declaration or other information. There are no
claims or assessments pending against the Company or any of the Subsidiaries for
any material alleged deficiency in any Tax, and neither the Company nor any of
the Subsidiaries has been notified in writing of any material proposed Tax
claims or assessments against the Company or any of the Subsidiaries. No Tax
Return of the Company or any of the Subsidiaries is or has been the subject of
an examination by a Taxing Authority. Each of the Company and the Subsidiaries
has withheld

 

10

--------------------------------------------------------------------------------


 

from each payment made to any of its past or present employees, officers and
directors, and any other person, the amount of all material Taxes and other
deductions required to be withheld therefrom and paid the same to the proper
Taxing Authority within the time required by law.

 

3.19                           Pensions and Benefits.

 

(a)                                  None of (i) any current or former
directors, officers, employees or consultants of the Company has any present or
future right to benefits and which are contributed to, sponsored by or
maintained by the Company or any of the Subsidiaries, or (ii) the Company or any
of the Subsidiaries has any present or future liability under any “employee
benefit plan” within the meaning of Section 3(3) of the United States Employee
Retirement Income Security Act of 1974 (“ERISA”), including without limitation,
multiemployer plans within the meaning of Section 3(37) of ERISA, and all
retirement, profit sharing, stock option, stock bonus, stock purchase,
severance, fringe benefit, deferred compensation, and other employee benefit
programs, plans, or arrangements, whether or not subject to ERISA.

 

(b)                                 No stock options, stock appreciation rights
or other equity-based awards issued or granted by the Company are subject to the
requirements of Section 409A of the Code.   Each “nonqualified deferred
compensation plan” (as such term is defined under Section 409A(d)(1) of the Code
and the guidance thereunder) under which the Company  makes, is obligated to
make or promises to make, payments (each, a “409A Plan”) complies in all
material respects, in both form and operation, with the requirements of Section
409A of the Code and the guidance thereunder.  No payment to be made under any
409A Plan is, or to the knowledge of the Company will be, subject to the
penalties of Section 409A(a)(1) of the Code.

 

3.20                           Private Placement; Communications with Purchaser.
Neither the Company nor any person acting on the Company’s behalf has sold or
offered to sell or solicited any offer to buy the Shares, Warrants, Warrant
Shares or Conversion Shares by means of any form of general solicitation or
advertising. None of the Company, its Affiliates and any person acting on the
Company’s behalf has, directly or indirectly, at any time within the past six
(6) months, made any offer or sale of any security or solicitation of any offer
to buy any security under circumstances that would (i) eliminate the
availability of the exemption from registration under Regulation D, or other
exemption, under the Securities Act in connection with the offer, sale or
issuance of the Shares, Conversion Shares, Warrants or Warrant Shares as
contemplated hereby or by the terms of the Transaction Documents or (ii) cause
the offering or issuance of the Shares, Conversion Shares, Warrants or Warrant
Shares pursuant to this Agreement or any of the Transaction Documents to be
integrated with prior offerings by the Company for purposes of any applicable
law, regulation or stockholder approval provisions in a manner that would
eliminate the availability of the exemption described in the immediately
preceding clause (i) or require any stockholder approval, except as has been
obtained pursuant to the Exchange Act.

 

3.21                           Regulatory Matters. None of the Company and the
Subsidiaries is, or is an Affiliate of, or following the receipt of the proceeds
of this offering will be, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended. None of the Company and the
Subsidiaries is a United States real property holding corporation within the
meaning of the Foreign Investment in Real Property Tax Act of 1980.

 

11

--------------------------------------------------------------------------------


 

3.22                           Material Changes. Except as set forth in Schedule
2-3.22 to the Disclosure Schedule, since the Financial Statement Date, the
Company and the Subsidiaries, taken as a whole, have conducted their business
only in the ordinary course, consistent with past practice, and since such date
there has not occurred a Material Adverse Effect. Since the Financial Statement
Date and except as disclosed in Schedule 2-3.22 or pursuant hereto or any
Transaction Document, there has not occurred: (i) any amendment or change in the
charter documents or By-laws of the Company or the Subsidiaries; (ii) any (A)
incurrence, assumption or guarantee by the Company or the Subsidiaries of any
debt for borrowed money other than (x) equipment leases made in the ordinary
course of business, consistent with past practice and (y) any such incurrence,
assumption or guarantee with respect to an amount of $25,000 or more; (B)
issuance or sale of any securities convertible into or exchangeable for
securities of the Company or any Subsidiary other than to directors, employees
and consultants pursuant to existing equity compensation or stock purchase plans
of the Company and its Subsidiaries; (C) issuance or sale of options or other
rights to acquire from the Company or any of the Subsidiaries, directly or
indirectly, securities of the Company or any Subsidiary or any securities
convertible into or exchangeable for any such securities, other than options
issued to directors, employees and consultants in the ordinary course of
business, consistent with past practice; (D) issuance or sale of any stock, bond
or other corporate security other than to directors, employees and consultants
pursuant to existing equity compensation or stock purchase plans of the Company
and its Subsidiaries; (E) declaration or making of any payment or distribution
to stockholders or purchase or redemption of any share of its capital stock or
other security other than to or from directors, officers and employees of the
Company or the Subsidiaries as compensation for or in connection with services
rendered to the Company or the Subsidiaries (as applicable) or for reimbursement
of expenses incurred on behalf of the Company or the Subsidiaries (as
applicable); (F) sale, assignment or transfer of any of its intangible assets
except in the ordinary course of business, consistent with past practice, or
cancellation of any debt or claim except in the ordinary course of business,
consistent with past practice; (G) waiver of any right of substantial value
whether or not in the ordinary course of business; (H) material change in
officer compensation, except in the ordinary course of business and consistent
with past practice; or (I) other commitment (contingent or otherwise) to do any
of the foregoing; (iii) any creation, sufferance or assumption by the Company or
any of the Subsidiaries of any lien on any asset or any making of any loan,
advance or capital contribution to or investment in any Person, in an aggregate
amount which exceeds $25,000 outstanding at any time; (iv) any entry into,
amendment of, relinquishment, termination or non-renewal by the Company or the
Subsidiaries of any Material Contract, other than in the ordinary course of
business, consistent with past practice; or (v) any transfer or grant of a right
with respect to the Intellectual Property owned or licensed by the Company or
the Subsidiaries, except as among the Company and the Subsidiaries.

 

3.23                           Regulatory Permits. The Company and the
Subsidiaries possess all certificates, approvals, authorizations, licenses,
permits and other rights issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their businesses, now
conducted or proposed to be conducted, except where the failure to possess such
permits does not constitute a Material Adverse Effect (the “Material Permits”),
and the Company has not received any written notice of proceedings relating to,
or any basis for the denial, revocation or modification of any Material Permits.
All such Material Permits are in full force and effect and are not the subject
of any pending or, to the knowledge of the Company, threatened challenge or

 

12

--------------------------------------------------------------------------------


 

other attack by appeal or direct proceeding or otherwise.

 

3.24                           Insurance. The Company and the Subsidiaries are
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as are prudent and customary for the business in
which the Company and the Subsidiaries are engaged. The Company has no reason to
believe that it will not be able to renew existing insurance coverage for itself
and the Subsidiaries as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary or appropriate to continue
business.

 

3.25                           Disclosure. All disclosure provided to the
Purchaser regarding the Company and the Subsidiaries, their business and the
transactions contemplated hereby, including the Schedules to this Agreement
furnished by or on behalf of the Company, are true and correct in all material
respects. The Company acknowledges and agrees that the Purchaser makes no or has
not made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 4 hereof.

 

3.26                           Investigation. It shall be no defense to an
action for breach of this Agreement that the Purchaser or their agents have (or
have not) made investigations into the affairs of the Company and the
Subsidiaries or that the Company did not or could not have known of the
misrepresentation or breach of warranty (unless expressly qualified by
knowledge). Damages for breach of a representation or warranty or other
provision of this Agreement shall not be diminished by any alleged tax savings
as a result thereof.

 

3.27                           Affiliate Transactions.

 

(a)                                  Other than (i) standard employee benefits
generally made available to all employees, (ii) standard director and officer
indemnification agreements approved by the Board, (iii) agreements contemplated
in Section 3.28 below, and (iv) as set forth in Schedule 2-3.27(a) to the
Disclosure Schedule, there are no agreements, understandings or proposed
transactions between the Company and any of its officers, directors,
consultants, employees, shareholders or Affiliates.

 

(b)                                 Except as set forth in Schedule 2-3.27(b) to
the Disclosure Schedule, the Company is not indebted, directly or indirectly,
for deferred salary or other compensation, money borrowed or otherwise, to any
of the directors, officers, employees or shareholders of the Company or a
Subsidiary or to their respective spouses or children or to any Affiliate of any
of the foregoing, other than in connection with expenses or advances of expenses
incurred in the ordinary course of business or employee relocation expenses and
for other customary employee benefits made generally available to all employees.
Except as set forth in Schedule 2-3.27(b) to the Disclosure Schedule, none of
the Company’s directors, officers, employees, shareholders or any members of
their immediate families, or any Affiliate of the foregoing (i) is, directly or
indirectly, indebted to the Company or a Subsidiary, (ii) to the Company’s
knowledge, has any direct or indirect ownership interest in any firm or
corporation with which the Company or a Subsidiary has any business relationship
or dealings, or any firm or corporation which competes with the Company or a
Subsidiary (except ownership interests not exceeding two percent (2%) of the
outstanding capital stock of publicly traded companies), or (iii) has any
material commercial, industrial, banking, consulting, legal, accounting,
charitable

 

13

--------------------------------------------------------------------------------


 

or familial relationship with any of the Company’s customers, suppliers, service
providers, joint venture partners, licensees and competitors.

 

3.28                           Confidential Information and Invention Assignment
Agreements. Except as set forth in Schedule 2-3.28 to the Disclosure Schedule,
each current and former director, officer, employee, and, to the extent
reasonably deemed necessary to protect the Company’s interests, consultant of
the Company or a Subsidiary has executed an agreement with the Company or a
Subsidiary regarding confidentiality and proprietary information substantially
in the form or forms delivered to the counsel for the Purchaser (the
“Confidential Information Agreements”). No current or former director, officer,
employee or consultant has excluded works or inventions from his or her
assignment of inventions pursuant to such employee’s or consultant’s
Confidential Information Agreement. The Company is not aware that any director,
officer, employee or consultant is in violation thereof. All employees of the
Company and its Subsidiaries actively and directly involved in any research and
development activities are required to and have executed employment agreements
that obligate them to assign to the Company and its Subsidiaries all rights in
any Intellectual Property conceived, developed, reduced to practice or in any
way made in the course of their employment or work and to assist and fully
cooperate in all activities, and execute any documents, necessary to secure,
preserve and perfect the Company’s rights and interests in any such Intellectual
Property. All employees, and, to the extent reasonably deemed necessary to
protect the Company’s interests, consultants and advisors, are and have been
required to execute a confidentiality agreement upon the commencement of an
employment or consulting relationship, which agreement provides that all trade
secrets and inventions conceived by the individual and all confidential
information developed or made known to the individual during the term of his or
her relationship with the Company or its Subsidiaries shall be the exclusive
property of the Company or its Subsidiaries and shall be kept confidential and
not disclosed to third parties, except in specified circumstances.

 

3.29                           Nondisclosure. Except as set forth in Schedule
2-3.29 or pursuant to a binding non-disclosure agreement, the Company has not
disclosed to any third party any Company trade secret or other confidential or
proprietary information.

 

3.30                           Collaboration. Except as set forth in Schedule
2-3.30, the Company has not funded any research or development efforts of any
third party or engaged in any joint research or development efforts with any
third party.

 

3.31                           Government Funding. Except for the agreements set
forth in Schedule 2-3.31, the Company and its Subsidiaries are not a party to
any agreement that provided or provides government funding for any Company
research, development or marketing efforts, joint or otherwise. The Company and
its Subsidiaries have complied with all provisions of the agreements set forth
in Schedule 2-3.31 necessary to preserve their rights in any of the Intellectual
Property. Except for the agreements set forth in Schedule 2-3.31, the Company
and its Subsidiaries are not a party to any agreement with any government that
(a) provides for any governmental ownership interest, contingent or otherwise,
in any Intellectual Property, (b) that imposes on the Company or its
Subsidiaries any requirement to license, contingent or otherwise, any
Intellectual Property, or (c) that imposes any governmental requirement,
restriction or encumbrance, contingent or otherwise, on the use of the
Intellectual Property or the conduct of the business of the Company or its
Subsidiaries.

 

14

--------------------------------------------------------------------------------


 

4.                                       Representations and Warranties of the
Purchaser. The Purchaser represents and warrants to the Company as follows:

 

4.1                                 Authorization. All action on the part of the
Purchaser and, if applicable, its officers, directors, managers, members,
shareholders and/or partners necessary for the authorization, execution,
delivery and performance of this Agreement and the Investor’s Rights Agreement,
and the consummation of the transactions contemplated herein and therein, has
been taken. When executed and delivered, each of this Agreement and the
Investor’s Rights Agreement will constitute the legal, valid and binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its terms, except as such may be limited by bankruptcy, insolvency,
reorganization or other laws affecting creditors’ rights generally and by
general equitable principles. The Purchaser has all requisite power and
authority to enter into each of this Agreement and the Investor’s Rights
Agreement, and to carry out and perform its obligations under the terms hereof
and thereof.

 

4.2                                 Purchase Entirely for Own Account. The
Purchaser is acquiring the Shares and the Warrants for its own account for
investment and not for resale or with a view to distribution thereof in
violation of the Securities Act.

 

4.3                                 Investor Status; Etc. The Purchaser
certifies and represents to the Company that it is an institutional “Accredited
Investor” as such term is defined in Rule 501 of Regulation D promulgated under
the Securities Act and was not organized for the purpose of acquiring any of the
Shares, Conversion Shares, Warrants or Warrant Shares. The Purchaser’s financial
condition is such that it is able to bear the risk of holding the Shares and the
Warrants, and any Conversion Shares and Warrant Shares, for an indefinite period
of time and the risk of loss of its entire investment. The Purchaser has
sufficient knowledge and experience in making investments such as contemplated
under this Agreement so as to be able to evaluate the risks and merits of its
investment in the Company.

 

4.4                                 Securities Not Registered. The Purchaser
understands that the Shares, Conversion Shares, Warrants and Warrant Shares have
not been registered under the Securities Act, by reason of their issuance by the
Company in transactions exempt from the registration requirements of the
Securities Act, and that the Shares, Conversion Shares, Warrants and Warrant
Shares must continue to be held by the Purchaser unless a subsequent disposition
thereof is registered under the Securities Act, including pursuant to a
registration statement under the Investor’s Rights Agreement, or is exempt from
such registration. The Purchaser understands that the exemptions from
registration afforded by Rule 144 promulgated under the Securities Act (the
provisions of which are known to it) depend on the satisfaction of various
conditions, and that, if applicable, Rule 144 may afford the basis for sales
only in limited amounts.

 

4.5                                 No Conflict. The execution and delivery of
this Agreement and the Investor’s Rights Agreement by the Purchaser, and the
consummation of the transactions contemplated hereby and thereby, do not and
will not conflict with or result in any violation of (i) the organizational
documents of the Purchaser or (ii) any judgment, order, statute, law, ordinance,
rule or regulations, applicable to the Purchaser.

 

15

--------------------------------------------------------------------------------


 

4.6                                 Brokers. The Purchaser has not retained,
utilized or been represented by any broker or finder in connection with the
transactions contemplated by this Agreement or the Transaction Documents, and
the Purchaser has not incurred, and shall not incur, directly or indirectly, any
liability for any brokerage or finders’ fees or agents’ commissions or any
similar charges in connection with this Agreement or the Transaction Documents,
or any transaction contemplated hereby or thereby.

 

4.7                                 Consents. All consents, approvals, orders
and authorizations required on the part of the Purchaser in connection with the
Purchaser’s execution, delivery or performance of this Agreement and the
Investor’s Rights Agreement and the consummation of the transactions
contemplated herein and therein have been obtained and are effective as of the
date hereof.

 

4.8                                 Regulatory Permits. The Purchaser possess
all certificates, approvals, authorizations and permits issued by the
appropriate federal, state, local or foreign regulatory authorities necessary
for Purchaser to enter into this Agreement and the Investor’s Rights Agreement
and the consummate the transactions contemplated herein and therein.

 

4.9                                 Disclosure of Information. The Purchaser
believes it has received adequate information for it to decide whether or not to
purchase the Shares and the Warrants. The Purchaser further represents that it
has had an opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of the offering of the Shares and the
Warrants and the business, properties, prospects and financial condition of the
Company. The foregoing representation is made by the Purchaser on the basis of
and in reliance upon the representations and warranties of the Company in
Section 3 of this Agreement being true and correct, and shall not operate to
limit or otherwise modify such representations and warranties or the right of
the Purchaser to rely thereon. The Purchaser’s decision to invest is based
exclusively on the Company’s representations in this Agreement and the results
of the Purchaser’s independent investigation. The Purchaser acknowledges that
the Company and its agents have not provided any legal or tax advice.

 

5.                                       Conditions Precedent.

 

5.1.                              Conditions to the Several Obligations of the
Purchaser to Consummate the Closing. The obligation of the Purchaser to
consummate the Closing and to purchase and pay for the Shares and Warrants to be
purchased by it is subject to the satisfaction (or waiver by the Purchaser) of
the following conditions precedent:

 

(a)                                  The representations and warranties of the
Company contained herein shall be true and correct on and as of the date hereof,
the Closing Date. The Company shall have performed or complied with all
obligations and conditions herein required to be performed or complied with by
the Company on or prior to the Closing.

 

(b)                                 No proceeding challenging, or seeking to
prohibit, alter, prevent or materially delay, this Agreement or the Transaction
Documents, or the transactions contemplated hereby or thereby, shall have been
instituted before any court, arbitrator or governmental body, agency or official
or shall be pending against or involving the Company.

 

16

--------------------------------------------------------------------------------


 

(c)                                  This Agreement and the Transaction
Documents, and the transactions contemplated hereby and thereby, shall not be
prohibited by any law, rule, governmental order or regulation. All necessary
consents, approvals, licenses, permits, orders and authorizations of, or
registrations, declarations and filings with, any governmental or administrative
agency or of or with any other Person with respect to any of the transactions
contemplated hereby and thereby shall have been duly obtained or made and shall
be in full force and effect.

 

(d)                                 All instruments and corporate proceedings of
the Company in connection with the transactions contemplated by this Agreement
and the Transaction Documents shall be satisfactory in form and substance to the
Purchaser, and the Purchaser shall have received copies (executed or certified,
as may be appropriate) of all documents which the Purchaser may have reasonably
requested in connection with such transactions.

 

(e)                                  The Purchaser shall have received from
Jones, Walker, Waechter, Poitevent, Carrère & Denègre, L.L.P., outside counsel
to the Company, an opinion addressed to the Purchaser, dated the Closing Date
and substantially in the form of Exhibit D hereto.

 

(f)                                    The Investor’s Rights Agreement shall
have been executed and delivered to the Purchaser by the Company.

 

(g)                                 The Company shall have adopted and filed
with the Secretary of State of the State of Delaware in accordance with Delaware
General Corporation Law on or before the Closing the Certificate of
Designations, which shall continue in full force and effect on and as of the
Closing Date.

 

(i)                                     The Company shall have delivered, in
form and substance satisfactory to the Purchaser, a certificate dated as of the
Closing Date and signed by the secretary or another appropriate executive
officer of the Company, certifying (i) that attached copies of the Certificate
of Incorporation (including the Certificate of Designations), By-laws and
resolutions of the Board approving this Agreement, the Transaction Documents and
the transactions contemplated hereby and thereby, are all true, complete and
correct and remain in full force and effect as of the date hereof, and (ii) as
to the incumbency and specimen signature of each officer of the Company
executing this Agreement, the Transaction Documents and any other document
delivered in connection herewith on behalf of the Company.

 

(j)                                     The Company shall deliver to the
Purchaser a certificate in form and substance satisfactory to the Purchaser,
dated the Closing Date and signed by the Company’s President, certifying that
(i) the representations and warranties of the Company contained in Section 3
hereof are true and correct in all respects on the Closing Date and (ii) the
Company has performed and complied with all of the agreements and conditions set
forth or contemplated herein that are required to be performed or complied with
by the Company on or before the Closing.

 

5.2.                              Conditions to the Obligation of the Company to
Consummate the Closing. The obligation of the Company to consummate the Closing
and to issue and sell the Shares to the

 

17

--------------------------------------------------------------------------------


 

Purchaser at the Closing is subject to the satisfaction (or waiver by the
Company) of the following conditions precedent:

 

(a)                                  The representations and warranties of the
Purchaser contained herein shall be true and correct in all respects on and as
of the date hereof and the Closing Date.

 

(b)                                 The Investor’s Rights Agreement shall have
been executed and delivered by the Purchaser.

 

(c)                                  The Purchaser shall have performed all
obligations and conditions herein required to be performed or complied with by
the Purchaser on or prior to the Closing.

 

(d)                                 No proceeding challenging, or seeking to
prohibit, alter, prevent or materially delay, this Agreement or the Transaction
Documents, or the transactions contemplated hereby or thereby, shall have been
instituted before any court, arbitrator or governmental body, agency or official
or shall be pending against or involving the Purchaser.

 

(e)                                  This Agreement and the Transaction
Documents, and the transactions contemplated hereby and thereby, shall not be
prohibited by any law, rule, governmental order or regulation. All necessary
consents, approvals, licenses, permits, orders and authorizations of, or
registrations, declarations and filings with, any governmental or administrative
agency or of or with any other Person with respect to any of the transactions
contemplated hereby and thereby shall have been duly obtained or made and shall
be in full force and effect.

 

6.                                       Certain Covenants and Agreements.

 

6.1.                              Transfer of Securities. The Purchaser agrees
that it shall not sell, assign, pledge, transfer or otherwise dispose of or
encumber any of the Shares, Conversion Shares, Warrants or Warrant Shares,
except (i) pursuant to an effective registration statement under the Securities
Act, including such as required under the Investor’s Rights Agreement, or (ii)
pursuant to an available exemption from registration under the Securities Act
(including sales permitted pursuant to Rule 144) and applicable state securities
laws. Any transfer or purported transfer of the Shares in violation of this
Section 6.1 shall be void. The Company shall not be required to register any
transfer of the Shares in violation of this Section 6.1. The Company may, and
may instruct any transfer agent for the Company, to place such stop transfer
orders as may be required on the transfer books of the Company in order to
ensure compliance with the provisions of this Section 6.1.

 

6.2.                              Legends.

 

(a)                                  To the extent applicable, each certificate
or other document evidencing the Shares, the Conversion Shares and the Warrant
Shares shall be endorsed with the legend set forth below and any other legends
that may be required by applicable state “blue sky” laws, and the Purchaser
covenants that, except to the extent such restrictions are waived by the
Company, it shall not transfer the shares represented by any such certificate
without complying with the restrictions on transfer described in this Agreement
and the legends endorsed on such

 

18

--------------------------------------------------------------------------------


 

certificate:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED OR SOLD IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, REGISTRATION UNDER
SAID ACT.

 

(b)                                 The legend set forth in Section 6.2(a) shall
be removed from the certificates evidencing the Shares, the Conversion Shares
and the Warrant Shares, (i) in connection with any sale of such Shares,
Conversion Shares or Warrant Shares pursuant to Rule 144 or any effective
registration statement, including such as required under the Investor’s Rights
Agreement, or (ii) if such Shares, Conversion Shares or Warrant Shares are
eligible for sale under Rule 144(k) (and the holder of such Shares, Conversion
Shares or Warrant Shares has submitted a written request for removal of the
legend indicating that the holder is in compliance with the applicable
provisions of Rule 144(k)) or (iii) if such legend is not required under
applicable requirements of the Securities Act (including interpretations and
pronouncements issued by the Staff of the SEC) (and the holder of such Shares,
Conversion Shares or Warrant Shares has submitted a written request for removal
of the legend indicating that such legend is not required under applicable
requirements of the Securities Act (including such interpretations and
pronouncements)) and, if reasonably requested by the Company, the Company has
received from Purchaser’s counsel an opinion, in such form as is reasonably
satisfactory to Company’s counsel, that such legend is not so required. The
Company shall cause its counsel to issue a legal opinion to the Company’s
transfer agent, if required, promptly upon the occurrence of any of the events
in clauses (i), (ii) or (iii) above to effect the removal of the legend on
certificates evidencing the Shares, the Conversion Shares or the Warrant Shares
and shall also cause its counsel to issue a “blanket” legal opinion to the
Company’s transfer agent, if required, promptly after the effective date of any
registration statement, including such as required under the Investor’s Rights
Agreement, covering the resale of the Shares, any Conversion Shares or Warrant
Shares to allow sales without restriction pursuant to such registration
statement. The Company agrees that at such time as such legend is no longer
required under this Section 6.2(b), it will, promptly following the delivery by
the Purchaser to the Company or the Company’s transfer agent of a certificate
representing the Shares, Conversion Shares or Warrant Shares issued with such
legend, deliver or cause to be delivered to the Purchaser a certificate
representing such Shares, Conversion Shares or Warrant Shares that is free from
such legend; provided, however, that in the case of removal of the legend in
connection with a sale pursuant to Rule 144, the holder of such Shares,
Conversion Shares or Warrant Shares has submitted a written request for removal
of the legend indicating that the holder has complied with the applicable
provisions of Rule 144, including delivery of a broker’s representation letter
and a copy of a Form 144 filed in connection with such sale. The Company may not
make any notation on its records or give instructions to any transfer agent of
the Company that enlarge the restrictions on transfer set forth in this Section.

 

6.3                                 Publicity. Except to the extent required by
applicable laws, rules, regulations or stock exchange requirements, the Company
shall not, without the prior written consent of the Purchaser, disclose or
publish the name of the Purchaser in any press release,

 

19

--------------------------------------------------------------------------------


 

public announcement, website or otherwise. Except to the extent required by
applicable laws, rules, regulations or stock exchange requirements, the
Purchaser shall not, without the written consent of the Company, make any public
announcement or issue any press release with respect to the transactions
contemplated by this Agreement. The parties agree that the Company shall issue a
press release promptly following (and in no event more than one Business Day
after) the Closing and, on or before 9:30 a.m., New York time, on the first
trading day following the Closing Date describing the terms of the transactions
contemplated by this Agreement and the Transaction Documents, the contents of
which press release shall have been approved by the Purchaser, and shall file
such press release under cover of a Current Report on Form 8-K, attaching such
press release and the material transaction documents (including, without
limitation, this Agreement and the Investor’s Rights Agreement) as exhibit to
such filing (including all attachments, the “8-K Filing”).

 

6.4                                 Filing of Information. The Company covenants
to timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company
pursuant to all applicable securities laws, including the Exchange Act. The
Company further covenants that it will take such further action as any holder of
Shares, Conversion Shares and Warrant Shares may reasonably request to satisfy
the provisions of Rule 144 applicable to the issuer of securities relating to
transactions for the sale of securities pursuant to Rule 144.

 

6.5                                 Use of Proceeds. The Company intends that
the proceeds from the sale of the Shares shall be used by the Company to fund
the Company’s general corporate and working capital requirements.

 

6.6                                 Integration. The Company shall not sell,
offer for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that would be
integrated with the offer or sale of the Shares in a manner that would require
the registration under the Securities Act of the sale of the Shares or the
issuance of the Warrants pursuant hereto.

 

6.7                                 Reservation of Common Stock for Issuance;
Listing of Shares. The Company agrees to reserve from its duly authorized
capital stock the total number of shares of Common Stock issuable upon the
conversion in full of the Conversion Shares and the Warrant Shares. The Company
agrees that at any time, if and when its shares of Common Stock are listed on a
national or international securities exchange or admitted for quotation on any
national automated quotation system, it will use reasonable efforts to promptly
list and qualify the Conversion Shares and Warrant Shares for trading on such
exchange or quotation on such system.

 

6.8                                 Required Approvals. As promptly as
practicable after the date of this Agreement, the Company shall make, or cause
to be made, all filings with any governmental or administrative agency or any
other Person necessary to consummate the transactions contemplated hereby.

 

6.9                                 Inspection Rights. The Purchaser, or any
officer, employee, agent or representative thereof, shall have the right to
visit and inspect any of the properties of the

 

20

--------------------------------------------------------------------------------


 

Company or any of the Subsidiaries and to review and copy such information
regarding the affairs, finances, accounts and operations of the Company and its
subsidiaries as is reasonably requested from time to time.

 

6.10                           No Commitment for Additional Financing. The
Company acknowledges and agrees that the Purchaser has not made any
representation, undertaking, commitment or agreement to provide or assist the
Company in obtaining any financing, investment or other assistance, other than
the purchase of the Shares and the Warrants as set forth herein and subject to
the conditions set forth herein. In addition, the Company acknowledges and
agrees that (i) no statements, whether written or oral, made by the Purchaser or
its representatives on or after the date of this Agreement shall create an
obligation, commitment or agreement to provide or assist the Company in
obtaining any financing or investment, (ii) the Company shall not rely on any
such statement by the Purchaser or its representatives and (iii) an obligation,
commitment or agreement to provide or assist the Company in obtaining any
financing or investment may only be created by a written agreement of the
Purchaser, setting forth the terms and conditions of such financing or
investment and stating that the parties intend for such writing to be a binding
obligation or agreement. The Purchaser shall have the right, in it sole and
absolute discretion, to refuse or decline to participate in any other financing
of or investment in the Company, and shall have no obligation to assist or
cooperate with the Company in obtaining any financing, investment or other
assistance.

 

7.                                       Indemnification.

 

7.1                                 The Company agrees to indemnify, defend and
hold harmless the Purchaser and its Affiliates and their respective officers,
directors, agents, employees, subsidiaries, partners, members and controlling
persons (collectively, the “Purchaser Indemnitees”) to the fullest extent
permitted by law from and against any and all claims, losses, liabilities,
damages, deficiencies, judgments, assessments, fines, settlements, costs or
expenses (including administrative, judicial or regulatory proceedings,
interest, penalties, costs of investigation and reasonable fees, disbursements
and other charges of counsel) (collectively, “Losses”) based upon, arising out
of or otherwise in respect of any breach by the Company of any representation,
warranty, covenant or agreement of the Company contained in this Agreement or in
the Transaction Documents, or for any Losses claimed by any broker or placement
agent retained by the Company in connection with the transactions contemplated
hereby or thereby.

 

7.2                                 As promptly as possible after receipt by a
Purchaser Indemnitee under this Section 7 of notice of the threat, assertion or
commencement of any claim, action or proceeding, such Purchaser Indemnitee will,
if a claim for indemnification in respect thereof is to be made under this
Section 7, notify the Company in writing of the commencement thereof and the
Company shall have the right to participate in and, to the extent the Company
desires, to assume at its expense the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that the failure to notify the
Company promptly of the threat, assertion or commencement of any such claim,
action or proceeding shall not relieve the Company of any liability to the
Purchaser Indemnitee under this Section 7 except (and only) to the extent that
it shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have proximately and materially

 

21

--------------------------------------------------------------------------------


 

adversely prejudiced the Company.

 


7.3                                 IF ANY PURCHASER INDEMNITEE SHALL HAVE
REASONABLY CONCLUDED THAT THERE MAY BE ONE OR MORE LEGAL DEFENSES AVAILABLE TO
SUCH PURCHASER INDEMNITEE WHICH ARE DIFFERENT FROM OR ADDITIONAL TO THOSE
AVAILABLE TO THE COMPANY, OR THAT SUCH CLAIM OR LITIGATION INVOLVES OR COULD
HAVE AN EFFECT UPON MATTERS BEYOND THE SCOPE OF THE INDEMNITY AGREEMENT PROVIDED
IN THIS SECTION 7, THE COMPANY SHALL NOT HAVE THE RIGHT TO ASSUME THE DEFENSE OF
SUCH ACTION ON BEHALF OF SUCH PURCHASER INDEMNITEE, AND THE COMPANY SHALL
REIMBURSE SUCH PURCHASER INDEMNITEE FOR THE FEES AND EXPENSES OF ONE SEPARATE
COUNSEL, FOR ALL PURCHASER INDEMNITEES, WHICH ARE REASONABLY RELATED TO THE
MATTERS COVERED BY THE INDEMNITY AGREEMENT PROVIDED IN THIS SECTION 7. SUBJECT
TO THE FOREGOING, A PURCHASER INDEMNITEE SHALL HAVE THE RIGHT TO EMPLOY SEPARATE
COUNSEL IN ANY SUCH ACTION AND TO PARTICIPATE IN THE DEFENSE THEREOF BUT THE
FEES AND EXPENSES OF SUCH COUNSEL SHALL NOT BE AT THE EXPENSE OF THE COMPANY.
THE COMPANY SHALL NOT BE LIABLE FOR ANY SETTLEMENT OF ANY PROCEEDING EFFECTED
WITHOUT ITS WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.
THE COMPANY SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE RELEVANT
PURCHASER INDEMNITEE, EFFECT ANY SETTLEMENT OF ANY PENDING PROCEEDING IN RESPECT
OF WHICH SUCH PURCHASER INDEMNITEE IS A PARTY, UNLESS SUCH SETTLEMENT INCLUDES
AN UNCONDITIONAL RELEASE OF SUCH PURCHASER INDEMNITEE PARTY FROM ALL LIABILITY
ON CLAIMS THAT ARE THE SUBJECT MATTER OF SUCH PROCEEDING.


 

7.4.                              Time Limit for Certain Claims.

 

(a)                                  The representations and warranties of the
Company under Section 3 of this Agreement, regardless of any investigation made
by the Purchaser or their independent accounts or legal representatives, or any
certificate, document or other instrument delivered in connection herewith,
shall survive for eighteen (18) months after the Closing, except for (i) the
representations and warranties in Section 3.18 hereof (“Taxes”), which shall
survive until the last date liability connected with the Company’s previous tax
positions may be asserted by federal or state authorities, and (ii) the
representations and warranties in Sections 3.1, 3.4 and 3.5 hereof, which shall
survive indefinitely. The Company will not be liable for any Losses hereunder
arising out of a breach of representation or warranty unless a written claim for
indemnification is given by the relevant Purchaser Indemnitee to the Company on
or prior to the expiration of such applicable time limits.

 

(b)                                 Maximum Amount. The Company shall not be
liable hereunder for any Losses incurred by the Purchaser on the value of its
Shares and Warrant Shares as a result of a breach of representation or warranty
hereunder in excess of the purchase price hereunder actually paid by the
Purchaser for such Shares and Warrant Shares.

 

7.5                                 Applicability; Non-Exclusivity.
Notwithstanding any term to the contrary in this Section 7, the indemnification
and contribution provisions of the Investor’s Rights Agreement shall govern any
claim made with respect to registration statements filed pursuant thereto or
sales made thereunder. The parties hereby acknowledge and agree that in addition
to remedies of the parties hereto in respect of any and all claims relating to
any breach or purported breach of any representation, warranty, covenant or
agreement that is contained in this Agreement pursuant to the indemnification
provisions of this Section 7, all parties shall always retain the right to
pursue and obtain injunctive relief in addition to any other rights or remedies
hereunder.

 

22

--------------------------------------------------------------------------------


 

8.                                       Miscellaneous Provisions.

 

8.1                                 Rights Cumulative. Each and all of the
various rights, powers and remedies of the parties shall be considered to be
cumulative with and in addition to any other rights, powers and remedies which
such parties may have at law or in equity in the event of the breach of any of
the terms of this Agreement. The exercise or partial exercise of any right,
power or remedy shall neither constitute the exclusive election thereof nor the
waiver of any other right, power or remedy available to such party.

 

8.2                                 Pronouns. All pronouns or any variation
thereof shall be deemed to refer to the masculine, feminine or neuter, singular
or plural, as the identity of the person, persons, entity or entities may
require.

 

8.3                                 Notices.

 

(a)                                  Any notices, reports or other
correspondence (hereinafter collectively referred to as “correspondence”)
required or permitted to be given hereunder shall be given in writing and shall
be deemed given if sent by certified or registered mail (return receipt
requested), overnight courier or telecopy (with confirmation of receipt), or
delivered by hand to the party to whom such correspondence is required or
permitted to be given hereunder. An electronic communication (“Electronic
Notice”) shall be deemed written notice for purposes of this Section 8.3 if sent
with return receipt requested to the electronic mail address specified by the
receiving party either in this Section 8.3 or on Schedule 1 hereto. A copy of
any such communication should also be sent in accordance with the first sentence
of this Section 8.3(a). Electronic Notice shall be deemed received at the time
the party sending Electronic Notice receives verification of receipt by the
receiving party.

 

(b)                                 All correspondence to the Company shall be
addressed as follows:

 

Uni-Pixel, Inc.

8708 Technology Forest Place

Suite 100

The Woodlands, Texas 77381

Attention: James Tassone

Facsimile: (281) 825-4599

Email: jtassone@unipixel.com

 

with copies to:

 

Jones, Walker, Waechter, Poitevent, Carrère & Denègre, L.L.P.

Four United Plaza

8555 United Plaza Boulevard

Baton Rouge, LA 70809

Attention: Scott D. Chenevert, Esq.

Facsimile: (225) 248-2010

Email: schenevert@joneswalker.com

 

23

--------------------------------------------------------------------------------


 

(c)                                  All correspondence to the Purchaser shall
be addressed as follows:

 

Merrill Lynch Pierce, Fenner & Smith Incorporated

4 World Financial Center

New York, NY 10080

Attention: Lawrence A. First

Telecopy No.:  (212) 449-4296

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

1000 Louisiana, Suite 6800

Houston, TX 77002

Attention: Frank E. Bayouth

Telecopy No.: (713) 655-5115

 

(d)                                 Any entity may change the address to which
correspondence to it is to be addressed by notification as provided for herein.

 

8.4                                 Captions. The captions and paragraph
headings of this Agreement are solely for the convenience of reference and shall
not affect its interpretation.

 

8.5                                 Expenses. Each party shall pay all costs and
expenses that it incurs with respect to the negotiation, execution, delivery and
performance of this Agreement and the Transaction Documents; provided, however,
that the Company shall, at the Closing, reimburse the reasonable fees and
expenses of Skadden, Arps, Slate, Meagher & Flom LLP, counsel to the Purchaser,
not to exceed $80,670.

 

8.6                                 Severability. Should any part or provision
of this Agreement be held unenforceable or in conflict with the applicable laws
or regulations of any jurisdiction, the invalid or unenforceable part or
provisions shall be replaced with a provision which accomplishes, to the extent
possible, the original business purpose of such part or provision in a valid and
enforceable manner, and the remainder of this Agreement shall remain binding
upon the parties hereto.

 

8.7                                 Governing Law. This Agreement shall be
governed by and construed in accordance with the internal and substantive laws
of the State of Delaware and without regard to any conflicts of laws concepts
which would apply the substantive law of some other jurisdiction. The Company
agrees that any action for the breach of this Agreement may be prosecuted
against it in the courts of the State of New York.

 

8.8                                 Waiver. No waiver or delay in exercising of
any term, provision or condition of this Agreement, whether by conduct or
otherwise, in any one or more instances, shall be deemed to be, or be construed
as, a further or continuing waiver of any such term, provision or condition or
as a waiver of any other term, provision or condition of this Agreement.

 

24

--------------------------------------------------------------------------------


 

8.9                                 Assignment. The rights and obligations of
any party hereto shall inure to the benefit of and shall be binding upon the
authorized successors, legal representatives and permitted assigns of such
party. The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Purchaser. Subject to the
provisions of Section 6 hereof, the Purchaser may assign or transfer any or all
of its rights under this Agreement to any Person to which it may sell, assign,
transfer or otherwise dispose of any of its Shares, Conversion Shares, Warrants
or Warrant Shares; provided, however, that such assignee or transferee agrees in
writing to be bound, with respect to the transferred Shares, Conversion Shares,
Warrants or Warrant Shares, by the provisions hereof and of the Transaction
Documents that apply to the assigning or transferring Purchaser; whereupon such
assignee or transferee shall be deemed to be a “Purchaser” for all purposes of
this Agreement.

 

8.10                           Survival. The respective representations and
warranties given by the parties hereto shall survive the Closing Date and the
consummation of the transactions contemplated herein as provided in Section 7.4
of this Agreement. The respective covenants and agreements agreed to by a party
hereto shall survive the Closing Date and the consummation of the transactions
contemplated herein in accordance with their respective terms and conditions.

 

8.11                           Entire Agreement. This Agreement, the exhibits
and schedules hereto, the Transaction Documents and the other documents
delivered pursuant hereto constitutes the entire agreement between the parties
hereto respecting the subject matter hereof and supersedes all prior agreements,
negotiations, understandings, representations and statements respecting the
subject matter hereof, whether written or oral.

 

8.12                           Amendments. Any amendment, supplement or
modification of or to any provision of this Agreement, any waiver of any
provisions of this Agreement shall be effective only if made or given in writing
and signed by the Company and the Purchaser.

 

8.13                           No Third Party Rights. This Agreement is intended
solely for the benefit of the parties hereto and is not intended to confer any
benefits upon, or create any rights in favor of, any Person (including, without
limitation, any stockholder or debt holder of the Company) other than the
parties hereto; provided, however, that each of the Purchaser Indemnitees that
are not Purchasers are entitled to all rights and benefits as third party
beneficiaries of Section 7 of this Agreement.

 

8.14                           Counterparts. This Agreement may be executed in
any number of counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same document. The parties hereto
confirm that any facsimile copy of another party’s executed counterpart of this
Agreement (or its signature page thereof) will be deemed to be an executed
original thereof.

 

[Signature Page Follows]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement under seal as of the day and year first above written.

 

 


 


UNI-PIXEL, INC.


 


 


 


 

 

By:

 

 

 

 

Name: Reed J. Killion

 

 

Title: President

 

 

 

 


 


PURCHASER:


 


 


 


MERRILL LYNCH PIERCE, FENNER & SMITH


 


INCORPORATED


 


 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF INVESTOR’S RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF CERTIFICATE OF DESIGNATIONS

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF WARRANT

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF OPINION

 

--------------------------------------------------------------------------------